IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MITCHELL ALAN TITUS,                       : No. 131 MM 2016
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
PERRY COUNTY COURT OF COMMON               :
PLEAS,                                     :
                                           :
                   Respondent              :

                                      ORDER


PER CURIAM

      AND NOW, this 15th day of November, 2016, the Application for Leave to File

Original Process and the Application for Leave to Reply are GRANTED, and the Petition

for Writ of Mandamus and/or Extraordinary Relief is DENIED.